



COURT OF APPEAL FOR ONTARIO

CITATION:

Smilecorp
    Inc. v. Pesin, 2012 ONCA 853

DATE: 20121205

DOCKET: C55388

OConnor A.C.J.O., Cronk and Juriansz JJ.A.

BETWEEN

Smilecorp Inc.

Applicant (Respondent)

and

Daniel Pesin

Respondent (Appellant)

Julian Binavince and Michael Suria, for the appellant

Laurie L. Aitchison, for the respondent

Heard: November 9, 2012

On appeal from the judgment of Justice Hugh K. OConnell of
    the Superior Court of Justice, dated March 27, 2012.

Cronk J.A.:

I.        Introduction

[1]

This appeal concerns the enforcement of a non-solicitation covenant
    given by a dentist to the manager of a dental centre in consideration for the
    right to assume an existing dental practice and to practise dentistry at
    premises owned and operated by the manager.

[2]

The appellant, Daniel Pesin, is a dentist.  In the summer of 2009, he agreed
    with the respondent, Smilecorp Inc. (Smilecorp), that he would carry on his
    dental practice at a dental centre owned and operated by Smilecorp in Whitby,
    Ontario (the Centre).  Under the parties arrangements, Dr. Pesin assumed
    responsibility for the existing dental practice at the Centre (the dental care of
    patients who had previously been treated by other dentists at the Centre), and
    for the dental care of new patients attracted to the Centre through Smilecorps
    advertising efforts.

[3]

In the fall of 2011, Smilecorp terminated its arrangements with Dr.
    Pesin at the Centre.  Shortly before his receipt of Smilecorps notice of
    termination  and without Smilecorps prior knowledge or consent  Dr. Pesin
    made copies of all the patient lists at the Centre.  When Dr. Pesin left the Centre
    to establish a dental practice at a new location situated approximately five
    kilometres from the Centre, he took the lists with him with the intention of informing
    the patients of the fact and location of his new dental practice.

[4]

Upon Dr. Pesins departure from the Centre, the dental care of patients
    at the Centre was assumed by a new dentist who had previously worked at the
    Centre. No disruption of dental care for patients occurred and patients were
    notified by the new dentist of the change in dental care providers.

[5]

Smilecorp took the position that Dr. Pesins copying of the patient
    lists, his removal of the lists from the Centre, and his plan to thereafter contact
    patients violated the terms of the parties contractual arrangements including,
    in particular, a non-solicitation covenant in favour of Smilecorp given by Dr.
    Pesin.

[6]

In early November 2011, Smilecorp applied to the Superior Court for an
    interim and permanent injunction, until October 31, 2013, to restrain Dr. Pesin
    from: (1) soliciting, contacting, inviting or encouraging any current or past
    patients of the dental practice previously carried on at the Centre to seek
    dental treatment at any location other than the Centre; and (2) sending any
    announcement, advertising flyer, notice or any communication ... to the
    patients of the dental practice carried on at the Centre or announcing the
    change in location of Dr. Pesins practice, among other declaratory and
    injunctive relief.

[7]

By judgment dated March 27, 2012, the application judge granted the
    requested injunction and associated declaratory relief.  He also ordered Dr.
    Pesin to return all confidential information removed by him from the Centre,
    including patient records and lists of patients and their contact information.

[8]

Dr. Pesin appeals.  He does not contend directly that Smilecorp failed
    to meet the applicable test for a permanent injunction.  Rather, he argues that
    the application judge erred: (1) by finding that Smilecorp had a proprietary
    interest entitled to protection by way of injunctive relief; (2) by holding
    that the non-solicitation covenant at issue was not unreasonable; and (3) by
    failing to find that the parties financial arrangements involved impermissible
    fee-splitting, thereby rendering the parties contractual arrangements,
    including the non-solicitation covenant, void and unenforceable.

[9]

For the following reasons, I would dismiss the appeal.

II.       The Parties Contractual Arrangements

[10]

Dr.
    Pesin entered into two written contracts with Smilecorp: a confidentiality
    agreement, dated August 3, 2009, and a management agreement, dated August 6,
    2009, as amended on July 1, 2010.

(1)

Confidentiality Agreement

[11]

Under
    the confidentiality agreement, Dr. Pesin acknowledged that Smilecorp had
    expended considerable time, expense and effort in locating and developing [the
    Centre] for use by dentists, denturists and other health practitioners and
    providing management services to its tenants as part of Smilecorps business.  He
    further acknowledged that Smilecorp wished to protect its investment in the
    premises where the Centre was located, in Smilecorps business and in the
    opportunities arising therefrom.

[12]

Dr.
    Pesin agreed under the confidentiality agreement that he would not use any of
    the Information directly or indirectly, in any manner whatsoever for [his] own
    benefit without the written consent of [Smilecorp] (clause 4).  The term
    Information was defined under the confidentiality agreement as all of the
    information provided by [Smilecorp] relating to the premises [of the Centre]
    and [Smilecorps] business ..., including... trade secrets (clause 3).

(2)

Management Agreement

[13]

The
    management agreement included numerous terms designed to protect Smilecorps asserted
    proprietary interest in its facilities, premises and business at the Centre.  The
    preambles to the management agreement included the following acknowledgements
    and agreements:
[1]

C.      The parties agree that the Manager has invested
    considerable time, money and effort in establishing a prime facility for the
    practice of self regulated health professionals including but not limited to
    dentistry and dental hygiene in the Premises and that the proprietary interest
    created by the Manager in the location, facility and Premises is worthy of
    protection by the Manager and further agree that because of the valuable
    goodwill associated with the location and Premises as created by the Manager
    and the absolute trust the Manager must place in the Dentist to maintain the
    value of the Managers said proprietary interest, the Dentist has agreed to the
    strict enforcement of the terms of this Agreement including, without limiting
    the generality of the foregoing, the transfer of records, the non-competition
    and non-solicitation provisions of this Agreement.

....

H.      One of the fundamental reasons the parties have entered
    into this Agreement is the intention of the parties that the patients of the
    Dental Practice will remain as patients at the Premises following expiry or
    termination of this Agreement by being treated by another dentist at the
    Premises as set out in this Agreement.  As such, the parties agree that
    compliance with the termination provisions as set out herein are integral
    components of this Agreement.  The parties agree that the Manager is relying on
    the Dentist to enhance the value of the Managers proprietary interest in the
    Premises and facilities and that fundamental conditions for entering into this
    Agreement are the strict enforcement of the transfer of records,
    non-solicitation and non-competition provisions contained in this Agreement.

...

J.       The Dentist agrees that he shall only be entitled to
    transfer his interest in his Dental Practice to another dentist at the Premises
    upon the expiry or termination of this Agreement as set out in this Agreement.

K.      The parties have entered into a Confidentiality
    Agreement dated August 3, 2009 and hereby agree such Confidentiality Agreement
    remains in force notwithstanding the entering into [of] this Agreement and
    shall remain in force upon the termination of this Agreement.

L.       The parties agree and fully understand that the
    Manager does not and cannot represent or warrant that this Agreement and its
    provisions therein are not in any violation of any rules, regulations or
    by-laws that may govern the practice of dentistry in the Province of Ontario. 
    Furthermore, the Dentist shall satisfy himself as to the applicability,
    compliance and enforceability of said rules, regulations or by-laws in relation
    to the Agreement herein to his practice of dentistry in the Province of
    Ontario.

[14]

In
    addition, under clause 3 of the management agreement, the parties expressly
    agreed as follows:

3. (1) The parties hereto are not a partnership, are not in an
    agreement i) of employment or ii) to fee-split whatsoever, and nothing herein
    contained shall be deemed to constitute the parties hereto as partners or
    associates with one another or as being in an employer-employee relationship.

....

3. (4)  The parties agree that the Dentist is the sole owner of
    the patient charts, records and lists subject to the patients trust like
    beneficial interest in his or her own chart.  The Dentist however shall not be
    permitted to assign his legal or beneficial interest in the patient charts,
    records and lists except as specified in this Agreement. ... The parties also
    agree that the patients right to choose his or her health care provider is of
    paramount importance.

[15]

Clause
    17 of the management agreement contained the non-solicitation covenant at issue,
    applicable on expiry or termination of the agreement. In material part, this
    provision read:

17.     Upon the expiry or termination of this Agreement or any
    renewal thereof, for a period of twenty-four (24) months thereafter, the
    Dentist covenants: (1) not to solicit, contact, invite or encourage either
    directly or indirectly, in any manner whatsoever, any patients of the Dental
    Practice to seek dental treatment ... at any location other than at the
    Premises (2) not to send any announcement, advertising flyer, notice or any
    communication directly or indirectly to his patients announcing the change in
    location of the Dental Practice to another location ...

[16]

Clause
    18 of the management agreement addressed the reasonableness of this
    non-solicitation covenant and Smilecorps remedies if Dr. Pesin were to breach
    the covenant:

18.     The parties hereto confirm that the foregoing
    provisions of sections 15, 16 and 17 herein are reasonable and valid and all
    defences to the strict enforcement thereof are waived by the Dentist.  The
    Dentist agrees that the remedy at law for any breach by the Dentist of the
    above provisions will be inadequate and that the Manager will be entitled to
    injunctive relief and damages (including reasonable solicitors fees on a
    solicitor and client basis) in the case of breach.

[17]

The
    termination provisions of the management agreement included the following:

19.     With respect to the termination of this Agreement:

....

(9)     The parties agree that after notification has been
    given that this Agreement shall expire or shall be terminated as set out
    herein, the Dentist shall:

...

(b)     prepare correspondence to be sent by the Manager to
    each and all patients of the Dental Practice at least seven (7) days prior to
    the expiry or termination of this Agreement where such time is available, or
    forthwith if this Agreement has been terminated without notice, which shall
    include the following:

(i)      the date when the Dentist shall no longer be
    practising dentistry at the Premises (herein called the Termination Date);

(ii)      a statement that he will no longer be working at
    the Premises and that the patients records are being transferred to the
    dentist(s) who will be replacing the Dentist upon the expiry/termination of
    this Agreement (herein referred to as Transfer Dentist(s)), and a statement
    encouraging his patients to continue their general dental treatment with such
    Transfer Dentist(s) at the Premises.  The Transfer Dentist shall be one of the
    Other Dentists working at the Premises or to another dentist who will be
    working at the Premises after the Termination Date; and

(iii)     a statement that if the patient does not wish to
    continue receiving dental treatment at the Premises, the patient may authorize
    the Transfer Dentist in writing to forward a copy of the patients records to
    the dentist of the patients choice; and

(c)     take all steps necessary to ensure all patients
    records and charts are transferred or assigned to a Transfer Dentist im-mediately
    upon the termination of this Agreement and the Dentist shall not make any
    duplicate copies thereof.

[18]

In
    addition, clause 20 stated:

20.     For the purposes of this subsection, Goodwill means
    without limitation, all records, patient lists and information concerning or
    related to the patients of the Dental Practice in any manner whatsoever.

(1)     Upon expiry or termination of this Agreement, the
    Dentist shall vacate the Premises and:

(a)     shall transfer all the Goodwill of the Dental
    Practice to one or more Transfer Dentists at the Premises at no charge or fee
    whatsoever, where the choice of Transfer Dentist will be at the discretion of
    the Dentist but with the written consent of the Manager, where such consent may
    be withheld unreasonably;

(b)     shall not remove any information related to any
    patient of the Dental Practice including but not limited to, any records,
    patient lists or personal information such as phone or fax numbers, email or
    any other address of such patients from the Premises;

(c)     shall comply with the Confidentiality Agreement
    dated August 3, 2009, entered into with the Manager and without limiting the
    generality of the foregoing, not divulge any confidential information
    concerning the Premises and business of the Manager without the consent of the
    Manager.

...

(2)     The Manager shall:

...

(b)     provide the address and telephone number of the
    location where the Dentist has relocated the Dentists Dental Practice, if
    known to the Manager, to anyone requesting same.

III.      Issues

[19]

There
    are three issues on appeal:

(1)

Did the application judge err by finding that Smilecorp had a
    proprietary interest entitled to protection by way of injunctive relief?

(2)

Did the application judge err by holding that Dr. Pesins
    non-solicitation covenant was not unreasonable?

(3)

Did the application judge err by failing to find that the parties financial
    arrangements involved impermissible fee-splitting, thereby rendering the
    management agreement, including the non-solicitation covenant, void and
    unenforceable?

IV.     Discussion

(1)

Smilecorps Proprietary Interest

[20]

Dr.
    Pesin argues that the application judge erred by finding that Smilecorp had a
    proprietary interest entitled to protection by way of injunctive relief. He
    submits that while the application judge found that the goodwill associated
    with the premises where the Centre was located was a proprietary interest
    worthy of protection, in fact the only goodwill of Smilecorp identified under
    the management agreement related to the protection of dental patients. Because Smilecorp
    and its principal are not dentists and cannot have any dental patients, Dr.
    Pesin submits that Smilecorp cannot claim any proprietary interest in any
    dental patient by operation of the
Regulated Health Professions Act, 1991
,
    S.O. 1991, c. 18 (the RHPA) and the
Dentistry Act, 1991
, S.O. 1991,
    c. 24 (the Act).

[21]

I
    would reject this argument.  In my view, it misconceives the application
    judges findings concerning the nature of Smilecorps proprietary interest
    under, and the actual terms of, the confidentiality and management agreements.

[22]

Although
    the application judge stated, at para. 68, that Smilecorp had a proprietary
    interest in the goodwill that [Smilecorp] has vested in the premises, he also
    held:

[70]    Both parties conceded in [the management agreement]
    that considerable goodwill has been established. The parties fully recognized
    the proprietary interest described in the [management] agreement. Both parties
    fully understood and agreed that the patients would remain Centre patients
    following the termination of the [management agreement].

[71]    The [management] agreement however does not purport,
    nor could it, to fetter the ability of a patient to vote with his or her feet.
    It does not vest in Smilecorp a proprietary interest in the patients of the
    clinic.  ...

[72]    I find therefore that Smilecorp is not asserting a
    proprietary interest in dental patients, but rather in the goodwill occasioned
    by its management of dental practices under its roof.

[23]

Later
    in his reasons, the application judge elaborated:

[84]    Smilecorp has established a very formidable business
    model. As already noted the parties contracted with respect to the presence of
    goodwill. It is otherwise manifestly evident. As noted it does not lie in the
    patients, but rather in the model of the clinic and the accoutrements provided
    to the dentist who simply need contract with Smilecorp to inherit a fully
    constituted dental practice inclusive of client lists, location and equipment.

[24]

These
    findings are firmly anchored in the terms of the contractual bargain concluded
    by the parties.  From the outset of his dealings with Smilecorp, when he
    entered into the confidentiality agreement, Dr. Pesin recognized Smilecorps
    efforts in developing the Centre and its desire to protect its investment in
    the Centre and its business.  In doing so, Dr. Pesin specifically acknowledged Smilecorps
    goodwill in its location, facility and Premises.  As the application judge
    put it, this goodwill pertained to the very formidable business model
    developed and utilized by Smilecorp, that is, the model of the [Centre] and
    the accoutrements provided to the dentist at the Centre.

[25]

Both
    Dr. Pesins acknowledgement of Smilecorps goodwill and his covenants under the
    confidentiality agreement formed an integral part of the management agreement
    later entered into by the parties. For this reason, preamble K of the
    management agreement bound Dr. Pesin to his commitments under the
    confidentiality agreement.

[26]

Moreover,
    the management agreement itself provided for the protection of the goodwill
    associated with Smilecorps premises and its business.

[27]

Preamble
    C of the management agreement referred to both Smilecorps proprietary interest
    in the location, facility and Premises and the goodwill associated with the
    location and the premises created by Smilecorp.

[28]

Further,
    under preamble H of the management agreement, Dr. Pesin acknowledged one of the
    core features of the business model created by Smilecorp: that upon termination
    of the management agreement, the patients treated by Dr. Pesin in his dental
    practice at the Centre (the patients of the Dental Practice) would continue
    to be treated at the Centre by another dentist.

[29]

In
    addition, under clause 20 of the management agreement, Dr. Pesin agreed that on
    termination of the agreement, he would transfer all the goodwill of his dental
    practice to a successor dentist at the Centre. The term goodwill was defined
    for this purpose as including all records, patient lists and information
    concerning or related to the patients of Dr. Pesins dental practice at the
    Centre.

[30]

In
    essence, therefore, Dr. Pesin contracted to obtain the benefits of a turn key
    dental practice built by others.  By executing the management agreement, he
    gained an existing patient base, attracted and developed by Smilecorp and other
    dentists at the Centre, in exchange for his non-solicitation covenant, his
    professional services and his commitment that, when he left the Centre, those
    patients treated by him would remain at the Centre as patients of another
    dentist unless the patients elected otherwise.  As the application judge held,
    at para. 76, the enticement to sign the management agreement with Smilecorp was
    the existence of a built in client base and goodwill associated with the
    Centre.

[31]

Importantly,
    the management agreement also established a scheme to preserve the continuity
    of patient care and patient choice regarding patients selection of their
    dentist in the event of termination of the agreement.  The management agreement
    provided that a patients records would be transferred, on request, to a
    dentist of the patients choice (clause 19(9)(b)(iii)) and that the patients
    right to choose his or her health care provider is of paramount importance
    (clause 3(4)).  The management agreement also contained provisions that were
    designed to ensure that, upon Dr. Pesins departure, the dental care of
    patients at the Centre would continue with a successor dentist at the Centre.

[32]

In
    my view, having embarked on his dental practice at the Centre on this basis,
    and having expressly acknowledged Smilecorps right to protect its investment
    at the Centre, it was not open to Dr. Pesin, on termination of the management
    agreement, to deny either Smilecorps proprietary interest in the business
    conducted and the premises at the Centre or its right to protect that interest
    by means of injunctive relief.
[2]


[33]

Accordingly,
    I would reject Dr. Pesins attack on the application judges finding that
    Smilecorp had a proprietary interest in its premises and business at the
    Centre.  This attack is defeated by the express terms of the contracts that Dr.
    Pesin voluntarily entered into with Smilecorp, and of which he was the
    beneficiary.

(2)

Reasonableness of Non-Solicitation Covenant

[34]

I
    reach a similar conclusion regarding Dr. Pesins challenge to the
    reasonableness of his non-solicitation covenant.

[35]

The
    provisions of the management agreement, read as a whole, undercut the claim that
    clause 17 is unreasonable as between the parties.  The pertinent terms of the management
    agreement included:

(1)     a specific acknowledgement by Dr. Pesin that the
    non-solicitation covenant was reasonable and valid and that Smilecorp was
    entitled to injunctive relief, as well as damages, for any breach of the
    covenant (clause 18);

(2)     preservation of patient choice regarding a patients
    selection of dental provider, by reason of the patient-notice provisions of the
    agreement (clause 19(9)(b));

(3)     a commitment by Smilecorp to inform patients, at their request,
    of Dr. Pesins co-ordinates upon the relocation of his practice (clause 20(2)(b));

(4)     preservation of continuous dental care for patients treated
    by Dr. Pesin in his dental practice at the Centre (clauses 19(9)(c) and
    20(1)(a)); and

(5)     a commitment by Dr. Pesin that, upon termination of the
    management agreement, he would not remove any information related to his practice
    from the Centre, including any patient lists, records or personal patient
    information (clause 20(1)(b)).

[36]

Moreover,
    the ambit of the non-solicitation covenant is itself constrained. As Smilecorp emphasized
    during oral argument, nothing under the management agreement prevents Dr. Pesin
    from advertising generally concerning the relocation of his practice.  Put
    another way, the non-solicitation covenant does not prohibit Dr. Pesin from
    soliciting patients generally.  Instead, the covenant merely prevents Dr. Pesin
    from communicating with those patients treated by him at the Centre, except in
    the manner agreed to and described in clauses 19 and 20 of the management
    agreement.

[37]

Further,
    the non-solicitation covenant places no restriction on the location of any new
    dental practice to be established by Dr. Pesin. As the application judge stated,
    at para. 64, nothing in the parties arrangements fetters trade or is otherwise
    detrimental to the business interests of Dr. Pesin. ... [T]here is nothing to
    stop Dr. Pesin from opening a business right next door to Smilecorp. He simply
    has to comply with the terms of the contract that he and Smilecorp expressly
    and clearly methodically, bargained for.

[38]

I
    therefore agree with the application judges finding, at para. 78, that the
    scope of the proscription on solicitation is very limited and only germane
    to clients who utilize the dentists who occupy premises provided by Smilecorp.

[39]

I
    would also reject Dr. Pesins argument that the parties contractual arrangements
    offend the regulatory scheme for dentists established by the RHPA and the Act
    so as to render Dr. Pesins non-solicitation covenant unenforceable as a
    matter of law.

[40]

Dr.
    Pesin relies especially on the provisions of a February 2007 Practice Advisory
    on Change of Practice Ownership and an August 2007 Practice Advisory on the
    Release and Transfer of Patient Records (the Advisories) issued by the Royal
    College of Dental Surgeons of Ontario (the College), as well as ss. 2(17) and
    6(c) of
Professional Misconduct
O. Reg. 853/03 (the Regulation)
    under the Act.

[41]

I
    do not think that the Advisories or the Regulation compel the conclusion that
    the non-solicitation covenant is unreasonable or unenforceable.

[42]

The
    Advisory on the Release and Transfer of Patient Records addresses a dental
    patients right to receive a copy of his or her dental records and contains
    provisions designed to ensure compliance by dentists with their professional
    obligations regarding patient records. The Advisory warns:

Disputes between practitioners or contractual arrange-ments
    should not prejudice the future treatment of patients, restrict patients
    rights to choose the dentist of their choice, or limit the access of patients
    to their dental charts or records.

[43]

For
    the reasons set out above, nothing in the management agreement violates these
    principles.  The agreement preserves, indeed emphasizes, a patients ability to
    choose his or her dental provider.  The agreement also confirms that the
    patients at the Centre are entitled to access their dental charts and records,
    to obtain information concerning their previous dentist at the Centre, and to
    require transfer of their patient files, if they so elect. Further, and
    importantly, no endangerment of future patient dental care was occasioned on
    Dr. Pesins departure from the Centre because of the scheme for immediate file
    transfer contemplated, and agreed to by Dr. Pesin, under the management
    agreement.

[44]

The
    Advisory on Change of Practice Ownership advises that a dentist leaving a
    dental practice should notify the patients of a change in ownership of the
    dental practice or in dental care providers. The provision of such notice 
    and, hence, compliance with the patient-centred objectives of the Advisory  is
    what clause 19(9) of the management agreement was designed to achieve.

[45]

On
    the facts of this case, Smilecorp, as the owner of the Centre, provided for the
    immediate and orderly transfer of patient charts to a new dentist or dentists
    at the Centre on termination of successive management agreements, including the
    agreement entered into with Dr. Pesin. Under the latter management agreement, any
    patient wishing to leave the Centre or to transfer his or her dental care to
    Dr. Pesin or another dentist was free to do so.

[46]

Further,
    the management agreement expressly provided for notice to patients of the change
    in dental providers at the Centre and in the location of Dr. Pesins practice.  And,
    the management agreement does not prevent Dr. Pesin from himself announcing the
    new location of his practice, so long as he does not breach the terms of the
    management agreement in so doing.

[47]

Similarly,
    in my opinion, ss. 2(17) and 6(c) of the Regulation do not assist Dr. Pesin.  Section
    2(17) states that, absent consent, it is an act of professional misconduct for
    a dentist to give information about a patient to a person other than the
    patient or his or her authorized representative unless the provision of such
    information is required or allowed by law.  Dr. Pesin pointed to no evidence in
    this case that patient information was provided to anyone at the Centre without
    the requisite consent of the patient or his or her authorized representative.

[48]

In
    my view, s. 6(c) of the Regulation also does not support the assertion that the
    non-solicitation covenant is unreasonable or unenforceable.  Section 6(c) is
    concerned with the solicitation of dental patients when a dentist ceases to
    practise with another dentist or where a partnership of dentists dissolves.
    Neither scenario is engaged here.  Clause 3(1) of the management agreement
    specifically provided that the parties were not entering into a partnership,
    professional association or employer-employee relationship.  Other provisions
    of the management agreement stressed the independence of Dr. Pesins practice. 
    In light of these provisions, s. 6(c) of the Regulation and the cases relied on
    by Dr. Pesin involving disputes between dentists are inapplicable.

[49]

Finally,
    I agree with the application judge that any conflict between Dr. Pesins
    obligations under the Advisories and the Regulation, on the one hand, and under
    the management agreement, on the other hand, is an issue for Dr. Pesin and his
    regulator.  Under preamble L of the management agreement, Dr. Pesin accepted
    that Smilecorp made no representation or warranty that the terms of the management
    agreement conformed with the regulatory regime that governs Dr. Pesins
    dentistry practice.  Indeed, under that preamble, Dr. Pesin was obliged to
    satisfy himself as to such conformity.  General principles of contract law,
    therefore, govern the issues in contention as between Smilecorp and Dr. Pesin.

(3)

Alleged Impermissible Fee-Splitting Arrangement

[50]

Dr.
    Pesins final ground of appeal concerns the financial arrangements between the
    parties. He argues that those arrangements constituted an impermissible fee-splitting
    arrangement as contemplated by the Regulation and the Conflict of Interest
    Guidelines published by the College in August 2002 (the Guidelines), thus
    rendering the entire management agreement void and unenforceable. The relevant
    provisions of the Regulation and the Guidelines prohibit dentists from entering
    into contractual arrangements that provide for fee or income splitting, save in
    specified circumstances, to avoid a conflict of interest.

[51]

The
    application judge was alive to this issue. He expressly rejected the
    proposition that the existence of a fee-splitting arrangement between Dr. Pesin
    and Smilecorp, even if proven, would prevent Smilecorp from obtaining equitable
    relief to enforce the non-solicitation covenant in the management agreement.
    Having noted Smilecorps evidence that no fee-splitting arrangement existed, the
    application judge later held, at para. 82: [E]ven in the face of fee-splitting,
    which [Smilecorp] argues is not present, ... any forbiddance of that activity
    is a problem for Dr. Pesin, not for Smilecorp.

[52]

In
    my opinion, it is unnecessary for the disposition of this appeal, as it was
    unnecessary for the application judge, to determine whether the financial
    arrangements between the parties constituted fee or income splitting within the
    meaning of the Regulation or the Guidelines.

[53]

What
    is relevant to this appeal is that Dr. Pesin voluntarily entered into his arrangements
    with Smilecorp without complaint and derived the benefit of them during his
    tenure at the Centre. As I have already said, he also contractually agreed that
    it was his responsibility to determine the applicability, compliance and
    enforceability of the rules, regulations or by-laws governing the practice of
    dentistry in Ontario in relation to the management agreement (preamble L of the
    management agreement). Importantly, in clause 3(1) of the management agreement,
    Dr. Pesin also expressly agreed that his relationship with Smilecorp did not
    include fee-splitting.

[54]

Dr.
    Pesin now seeks to challenge the validity of the entire management agreement,
    by impugning the propriety of his financial arrangements with Smilecorp, after the
    fact.  Dr. Pesins challenge is simply another attempt by him to resile from
    his commitments under the management agreement. The professional responsibility
    implications of Dr. Pesins financial arrangements with Smilecorp, if any, are
    a matter for Dr. Pesin and his regulator. They do not insulate Dr. Pesin from
    the consequences of his breach of the management agreement.

V.      Disposition

[55]

For the reasons given, I would dismiss the appeal. I would award
    Smilecorp its costs of the appeal fixed, as agreed by the parties, in the
    amount of $5000, inclusive of disbursements and applicable taxes.

Released:

DEC -5 2012                                    E.A.
    Cronk J.A.

DOC                                                I agree
    D. OConnor A.C.J.O.

I
    agree R. Juriansz J.A.





[1]
The management agreement referred to Dr. Pesin as the Dentist, to Smilecorp
    as the Manager, to Dr. Pesins dental practice at the Centre as the Dental
    Practice or Practice, and to the location of the Centre as the Premises.



[2]
See for example, clause 18 of the management agreement, quoted above, regarding
    Smilecorps remedies on Dr. Pesins breach of the management agreement.


